                                  Gabriel A. Levy, P.C.
             Case 1:20-cv-08710-RA Document 18 Filed 03/16/21 Page 1 of 1

                          415 Red Hook Lane, Suite 6E, Brooklyn NY 11201
                                516-287-3458 • Glevyfirm@gmail.com




   March 15, 2021

   Hon. Ronnie Abrams
   United Stated District Judge
   United States Courthouse
   40 Foley Square
   New York, NY 10007


   RE:    KORIN RUTLEDGE V. KHILADI LLC et al.
          DOCKET NO. 1:20-cv-08710-RA


   Dear Judge Abrams:

          The undersigned represents Korin Rutledge, the plaintiff in the above-referenced matter.
   The parties write to respectfully request an adjournment of the March 19, 2021 Initial Status
   Conference. This is the second request for an adjournment.

           To date, the parties have been engaged in settlement discussions and believe we will have
   a settlement by May 3rd, 2021, the date defendant Khiladi’s answer is due. As such, the parties
   request an Adjournment of the initial pretrial conference to May 3rd, 2021 or to a similar date
   convenient to the Court.

          Thank you for your time and consideration on this matter.

                                                              Respectfully,




Application granted. The initial pre-trial
conference is hereby adjourned until May
7, 2021 at 3:00 p.m.                                          Gabriel A. Levy

                           SO ORDERED.


              ________________________
                     Hon. Ronnie Abrams
                          March 16, 2021
